Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered March 2, 2005, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
Defendant waived indictment and agreed to be prosecuted by a superior court information charging him with criminal possession of stolen property in the fourth degree. He pleaded guilty to this charge and waived his right to appeal. The prosecution and defense made a joint recommendation that defendant, who had a prior felony, should be sentenced to IV2 to 3 years in prison. Defendant was sentenced in accordance with the joint recommendation and he now appeals.
Initially, insofar as defendant did not move to withdraw his plea or vacate the judgment of conviction, he has failed to *1084preserve his claim that his plea—and accompanying waiver— were not knowingly, voluntarily and intelligently entered (see People v Bonet, 15 AD3d 730, 730 [2005], lv denied 4 NY3d 851 [2005]; People v Schiffer, 13 AD3d 719, 720 [2004]). Nothing in the record casts significant doubt on defendant’s guilt so as to present an exception to the preservation requirement (see People v Lopez, 71 NY2d 662, 666 [1988]). In any event, even if we were to consider defendant’s claim, we would find it to be without merit as the record provides no basis to substantiate his assertion that he was somehow coerced into pleading guilty. Having concluded that defendant’s plea and waiver of appeal were knowingly, voluntarily and intelligently entered, we decline to address his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Clow, 10 AD3d 803, 804 [2004]).
Cardona, P.J., Spain, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed.